NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 11a0361n.06

                                               Case No. 00-3409                                           FILED

                               UNITED STATES COURT OF APPEALS                                       May 27, 2011
                                    FOR THE SIXTH CIRCUIT                                    LEONARD GREEN, Clerk

 OUR GARAGE AND WRECKER                                        )
 SERVICE1; TOWING & RECOVERY                                   )
 ASSOCIATION OF OHIO,                                          )
                                                               )        ON APPEAL FROM THE
            Plaintiffs-Appellees,                              )        UNITED STATES DISTRICT
                                                               )        COURT FOR THE SOUTHERN
                   v.                                          )        DISTRICT OF OHIO
                                                               )
 CITY OF COLUMBUS; DAVID WILSON;                               )
 BOBBIE BEAVERS,                                               )
                                                               )
            Defendants-Appellants.

 _______________________________________

BEFORE: BATCHELDER, Chief Judge; KEITH and MOORE, Circuit Judges.

         ALICE M. BATCHELDER, Chief Judge. Plaintiffs-Appellees Ours Garage and Wrecker

Service, Inc., and the Towing and Recovery Association of Ohio brought suit against the City of

Columbus and certain city officials to enjoin enforcement of Chapter 549 of the Columbus City Code

(the “towing ordinance”), which regulates consensual towing operations. The district court held that

the Interestate Commerce Act, 49 U.S.C. § 14501(c)(1), preempts the towing ordinance, and this

court affirmed. Our Garage & Wrecker Serv. v. City of Columbus, 257 F.3d 506 (6th Cir. 2001).

The Supreme Court subsequently reversed the decision of this court and remanded the case for

consideration of whether the towing ordinance qualifies as an exercise of “‘safety regulatory


        1
         In both the district court and in this court, the caption of the case has identified the plaintiff as “Our
Garage” throughout the course of this litigation. The company’s name in fact is “Ours Garage,” but we continue to
use “Our Garage” in the caption to avoid confusion.
Case No. 00-3409, Our Garage v. City of Columbus


authority’ or otherwise fall[s] within § 14501(c)(2)(A)’s compass.” City of Columbus v. Ours

Garage & Wrecker Serv., Inc., 536 U.S. 424, 442 (2002). We now remand to the District Court for

proceedings consistent with the Supreme Court’s opinion.




                                                   2